Citation Nr: 1233039	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for undiagnosed illness, claimed as exposure to an environmental hazard in the Gulf War. 

2.  Whether new and material evidence has been received to reopen the claim for service connection for overactive bladder with enlarged prostate, to include as based on direct service connection or secondary service connection.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to March 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  June 2007 rating decision from the RO in St. Petersburg, Florida and a December 2007 rating decision of RO in Atlanta, Georgia.  Jurisdiction remains with the RO in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's substantive appeal (VA Form 9), which was received at the RO in April 2009, the appellant indicated a desire to present testimony at a hearing before a Member of the Board (e.g., Veterans Law Judge (VLJ)) at the RO (Travel Board).  A complete and thorough review of the claims folder indicates that he has not been accorded such a hearing, nor has he withdrawn his request for one.  A basic principle of veterans' law is that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a travel board hearing at the Atlanta, Georgia RO, with appropriate notification to him and his representative.  After a hearing is conducted, or if he withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


